Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County, imposed October 23, 1978. Case remitted to the County Court (1) for appointment of an independent physician to examine the defendant to ascertain his ability to withstand imprisonment; (2) to conduct an evidentiary hearing on the issue; and (3) to report the court’s findings to this court. The County Court shall file its report with all convenient speed. In the interim, the appeal is held in abeyance. Mollen, P. J., Lazer, Gibbons and Margett, JJ., concur.